Cite as 2014 Ark. 292

               SUPREME COURT OF ARKANSAS

                                               Opinion Delivered   June 19, 2014
IN RE ARKANSAS SUPREME COURT
COMMITTEE ON CRIMINAL JURY
INSTRUCTIONS




                                    PER CURIAM

      Larry D. Kissee, Esq., of Ash Flat, and Daniel Shue, Prosecuting Attorney, are

appointed to our Committee on Criminal Jury Instructions for three-year terms to expire on

January 31, 2017. We thank these new members for accepting appointment to this

committee.

      Judge Ralph Wilson, Jr., Judge Robert Wyatt, Judge Tom Cooper, and John Wesley

Hall, Esq., are reappointed to our committee for three-year terms to expire on January 31,

2017. We thank these members for their continued service.

      We express our gratitude to Judge Charles Yeargan, Gregg Parrish, Esq., and Tom

Deen, Prosecuting Attorney, whose terms have expired, for their service to the committee.

      We note with appreciation Judge Yeargan’s service as the chair of the committee and

designate Judge Wilson to succeed him.